DANIELSON, J., concurring in part, dissenting in part. I concur in part with the majority that a writ of certiorari should issue; however, I dissent in part because I believe that is where our inquiry must end. The majority correctly states that certiorari lies to correct proceedings erroneous upon the face of the record when there is no other adequate remedy. However, it omits and disregards our longstanding rule that “cer-tiorari may not be used to look beyond the face of the record to ascertain the actual merits of a controversy, to control discretion, to review a finding upon facts or review the exercise of a court’s discretionary authority.” Evans v. Blankenship, 374 Ark. 104, 108, 286 S.W.3d 137, 140 (2008) (emphasis added). lisCertiorari is appropriate where a party claims that a lower court did not have jurisdiction to hear a claim or to issue a particular type of remedy. See id. As the majority correctly holds, the circuit court was wholly without jurisdiction to dissolve the judicial districts and acted in violation of amendment 80; thus, certiorari is proper. What is improper is the majority’s decision on the merits of the controversy, which is in direct contravention of this court’s rules for reviewing petitions for writs of certiorari. Whether the bases for the circuit court’s dissolution of the judicial districts are meritorious is irrelevant for our purpose here; our sole concern is whether the circuit court had jurisdiction to issue the remedy it did. Here, it did not; thus, certiorari should issue, and our analysis should end there. It is for these reasons that I respectfully concur in part and dissent in part.